Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2021 has been entered.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "touch driving unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0067] and [0069] of the specification and Figs. 2 and 5-8 of the drawing disclose "touch driving unit” correspond to an IC circuit. 
As for the limitations "fingerprint recognition unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0067] and [0069] of the specification and Figs. 2 and 5-8 of the drawing disclose "fingerprint recognition unit” correspond to an IC circuit. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-3 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20170336909 A1; Fig. 19) in view of Song (US 20170336909 A1; Figs. 14 and 8).
Regarding claim 1, Song (e.g., Fig. 19, which is reproduced for reference) discloses a touch panel comprising: 
a substrate (TSP substrate) having a touch recognition area (touch sensing area TAR) and a fingerprint recognition area (fingerprint sensing area FTAR); 

    PNG
    media_image1.png
    622
    832
    media_image1.png
    Greyscale

Annotated version of Song’s Fig. 19
a plurality of first sensing electrodes (e.g., electrodes Tx1-Tx5) arranged in a first direction (horizontal direction) in the touch recognition area (touch sensing area TAR) on the substrate (TSP substrate); 
a plurality of second sensing electrodes (e.g., electrodes Tx6-1 and Tx6-2) in the touch recognition area (touch sensing area TAR) on the substrate (TSP substrate), the plurality of second sensing electrodes (e.g., electrodes Tx6-1 and Tx6-2) being arranged in the first direction (horizontal direction) and spaced apart from the plurality of first sensing electrodes (e.g., electrodes Tx1-Tx5) in a second direction (horizontal direction) intersecting the first direction (vertical direction), the plurality of second sensing electrodes (e.g., electrodes Tx6-1 and Tx6-2) comprising a second-first sensing electrode (electrode Tx6-1) and a second-second sensing electrode (electrode Tx6-2) spaced apart from each other, the fingerprint recognition area (fingerprint sensing area FTAR) being positioned between the second-first sensing electrode (electrode Tx6-1) and the second-second sensing electrode (electrode Tx6-2);
(driving circuit 20) configured to drive the plurality of first sensing electrodes (e.g., electrodes Tx1-Tx5) and the plurality of second sensing electrodes (e.g., electrodes Tx6-1 and Tx6-2);
an auxiliary routing wiring (connection wire) connecting the second-second sensing electrode (electrode Tx6-2) to the touch driving unit (driving circuit 20).

Song (e.g., Fig. 19) does not disclose each of the plurality of first sensing electrodes being connected to adjacent ones of the first sensing electrodes and a first routing wiring connecting the plurality of first sensing electrodes and the second-first sensing electrode to the touch driving unit. However, Song discloses different electrode configurations. For examples, Song (e.g., Figs. 14 and 8) discloses each of the plurality of first sensing electrodes being connected to adjacent ones of the first sensing electrodes (e.g., electrodes Tx1-Tx5 are connected through a routing wire, e.g., wire 81 shown in Fig. 8) and a first routing wiring connecting the plurality of first sensing electrodes and the second sensing electrode to the touch driving unit (e.g., electrodes Tx1-Tx5 and electrode Tx6 are connected through a routing wire, e.g., wire 81 shown in Fig. 8). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Song (e.g., Figs. 14 and 8) to the electrode connection of Song (e.g., Fig. 19) so that a first routing wiring connecting the plurality of first sensing electrodes and the second-first sensing electrode to the touch driving unit and an auxiliary routing wiring connecting the second-second sensing electrode to the touch driving unit. The combination/motivation would be to provide an 

Regarding claim 2, Song (e.g., Figs. 19 and 20) in view of Song (e.g., Figs. 14 and 8) discloses the touch panel as claimed in claim 1, further comprising a third sensing electrode (e.g., Figs. 19 and 20; sensing electrode RX) and a fourth sensing electrode (e.g., Figs. 19 and 20; sensing electrode TX) insulated from each other in the fingerprint recognition area (fingerprint recognition area FTAR) on the substrate.

Regarding claim 3, Song (e.g., Figs. 19 and 20) in view of Song (e.g., Figs. 14 and 8) discloses the touch panel as claimed in claim 2, further comprising: a fingerprint recognition unit (touch IC 20) configured to drive the third sensing electrode (sensing electrode RX) and the fourth sensing electrode (sensing electrode TX); a third routing wiring (e.g., Figs. 19-20; routing line) connecting the third sensing electrode (sensing electrode RX) and the fingerprint recognition unit (touch IC 20); and a fourth routing wiring (e.g., Figs. 19-20; routing line) connecting the fourth sensing electrode (sensing electrode TX) and the fingerprint recognition unit (touch IC 20).

7.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20170336909 A1; Fig. 19) in view of Song (US 20170336909 A1; Figs. 14 and 8) and further in view of Cho (US 20170344787 A1).
Regarding claim 4, Song (e.g., Figs. 19 and 20) in view of Song (e.g., Figs. 14 and 8) discloses the touch panel as claimed in claim 2, but does not disclose wherein the (e.g., Fig. 4; FPC1 including touch IC DTIC) and the fingerprint recognition unit (e.g., Fig. 4; FPC2 including touch IC FTIC) oppose each other on the substrate (e.g., Fig. 4; upper side and lower side). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cho to the touch display device of Song to rearrange the touch driving IC and fingerprint driving IC, since it has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device involves only routine skill in the art.

8.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20170336909 A1; Fig. 19) in view of Song (US 20170336909 A1; Figs. 14 and 8) and further in view of Shen (US 20160253539 A1).
Regarding claim 5, Song (e.g., Figs. 19 and 20) in view of Song (e.g., Figs. 14 and 8) discloses the touch panel as claimed in claim 2, but does not disclose the touch panel further comprising: a first connection electrode connecting adjacent ones of the plurality of the first sensing electrodes in the first direction. The electrodes as taught by Song has a strip or bar shape. It is well known the electrodes may have different patterns. As an example, Shen (e.g., Fig. 3A) discloses a touch panel comprising a plurality of first sensing electrodes 302 having strip patterns same as that disclosed by Song, Shen (e.g., Fig. 3B) discloses a plurality of first sensing electrodes 302 may also have diamond patterns, a first connection electrode connecting adjacent ones of the plurality of the first 

Response to Arguments
9.	In view of amendments, the reference of Song (US 20170336909 A1; Fig. 19), Song (US 20170336909 A1; Figs. 14 and 8), and  Shen (US 20160253539 A1) have been used for new ground rejection.   

Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Song (US 20170336909 A1), Cho (US 20170344787 A1), Han (US 20170091508 A1), and Han (US 20160350571 A1), individually or in combination, discloses a touch panel integrated with a fingerprint sensor similar to the claimed invention, but fails to teach a second connection electrode connecting adjacent ones of the plurality of second sensing electrodes in the second direction.

Conclusion

12.	Han (US 20160350571 A1), Han (US 20170091508 A1), Jeong (US 20170060321 A1), and Lee (US 201603.64593A1) are cited to teach touch panels integrated with fingerprint sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.